Title: To Thomas Jefferson from Benjamin Smith Barton, 24 December 1804
From: Barton, Benjamin Smith
To: Jefferson, Thomas


                  
                     Sir,
                     Philadelphia. 24 December, 1804.
                  
                  I little expected, when I took the liberty, some years ago, of addressing you in behalf of one of my friends and relatives, that I should ever trouble you, by soliciting a place for myself. The very delicate state of my health, however, which renders it impossible for me to endure the most laborious parts of the medical profession, seems to urge the proprety of my looking to some business, or occupation, which, at the same time that I may attend to the duties of it, will enable me to relinquish a portion of the laborers of my present profession. It may, possibly, some time or other, be in your power to think of me, in the disposal of the offices in your gift. It is whispered here, that Mr. Boudenot intends, in the spring, to resign the place of President of the mint. In this case, there may, possibly, be an opening for one of the offices in that institution.
                  I hope, Sir, You will excuse the liberty I have taken in writing this note; and be assured of the high respect with which I am, Your very obedient & humble Servant, &c.,
                  
                     B. S. Barton
                     
                  
               